Citation Nr: 9932872	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected left foot and ankle disability.  

2.  Entitlement to an effective date earlier than October 1, 
1995, for the 30 percent rating currently in effect for the 
service-connected residuals, left foot and ankle disorders.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1979.  

This matter was previously before the Board of Veterans' 
Appeals (Board), at which time a decision was issued denying 
service connection for a right foot and ankle disability, and 
remanding the claims identified on the front page of this 
decision as well as claims of entitlement to service 
connection for depression, and for a total disability rating 
based on individual unemployability (TDIU).  On remand the 
Regional Office (RO) granted service connection for 
depression, rated it 50 percent disabling effective August 
30, 1996, and also granted the TDIU claim based on 
consideration of the veteran's combined ratings for his left 
foot and ankle and depression.  The effective date of the 
TDIU rating was also set at August 30, 1996.  The veteran and 
his then-attorney were advised of that decision in a letter 
dated in June 1999, but to date no notice of disagreement has 
been received with regard to the effective date or the rating 
assigned to the depression, or the effective date of the TDIU 
grant.  In the absence of an expression of disagreement with 
either the effective date or the ratings assigned, the only 
issues on appeal are those identified on the front page of 
this decision. 

FINDINGS OF FACT

1.  The current symptoms and manifestations of the veteran's 
left ankle and foot disability present indicia of severe 
impairment, but not of loss of use of the foot.  

2.  The claim for an increased rating for the veteran's 
service-connected residuals of a left foot and ankle 
disability was received in September 1995.

3.  The evidence that first reflected severe impairment of 
the left foot and ankle is found in an April 3, 1995, VA 
treatment record.  



CONCLUSIONS OF LAW

1.  A disability rating of more than 30 percent for the 
veteran's service-connected left ankle and foot disability is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5276, 5278, 5283, 5284 (1999).  

2.  An effective date of April 3, 1995, for the 30 percent 
rating assigned to the veteran's service-connected residuals, 
left ankle and foot disability, is granted.  38 U.S.C.A. 
§ 5110(b) (West 1991); 38 C.F.R. § 3.400(o)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Service connection for left foot and ankle disabilities was 
granted in a January 1980 rating decision.  The disabilities 
were rated separately under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Rating Schedule):  the left 
ankle was rated 10 percent disabling under Diagnostic Code 
5271, which rates limitation of motion of the ankle, and the 
left foot was also rated 10 percent disabling under 
Diagnostic Code 5284.  In April 1995 the veteran claimed an 
increased rating for his left foot and ankle disabilities.  
In June 1995 the RO denied an increased rating for the left 
ankle disability but did not adjudicate the claim regarding 
the left foot disability.  In July 1995 the veteran underwent 
a triple arthrodesis and talonavicular exostosectomy on the 
left.  In September and October 1995 the veteran requested 
increased ratings.  

In April 1996 the veteran underwent a VA compensation and 
pension examination.  The examiner reported the history of 
the veteran's left ankle and foot problems as having 
originated in service when a piece of metal from the 
lawnmower he was using flew off the machine and penetrated 
his foot.  The metal piece was removed, but the wound was 
infected.  The veteran reported chronic pain, both before and 
after a triple arthrodesis was performed in July 1995.  The 
veteran reported continued chronic pain every day that is 
aggravated by movement, including physical therapy and 
whirlpool therapy, and that he must use elbow crutches to 
walk due to pain.  Upon examination the foot was somewhat 
"dusky" compared to the right foot, but had good papillary 
filling, no posterior tibialis pulse on the left foot with a 
palpable left dorsalis pedis pulse.  The foot was tender on 
palpation on both the dorsal and plantar surfaces.  
Limitation of motion was characterized as marked, measured at 
dorsiflexion 0 to 5 degrees, plantar flexion 0 to 25 degrees.  
Eversion and inversion were painful.  Upon observation there 
was no conspicuous deformity of the ankle other than the 
scars on the medial and lateral malleolus.  The veteran's 
gait was abnormal, requiring elbow crutches.  He was unable 
to stand on his toes or his heels, and was unable to attempt 
squatting beyond 10 degrees because of ankle pain.  The 
examiner's diagnosis was "left ankle and foot injury, 
postoperative infection with hospitalization, status post 
triple arthrodesis.  Disability severe owing to chronic pain 
in the left ankle and foot."  In a rating decision dated in 
April 1996 the RO combined the left ankle and foot 
disabilities, and assigned a 30 percent disability rating 
under Diagnostic Code 5284, effective October 1995.  

The veteran was notified of that decision in May 1996.  In 
July 1996 he expressed disagreement with the May 1996 denial 
of "service connection."  The Board notes, however, that 
there was no denial of service connection in May 1996.  The 
veteran also indicated he sought, inter alia, a 100 percent 
rating, a total disability rating based on individual 
unemployability, an extraschedular rating, and an effective 
date retroactive one year before the application for "such" 
increase that is awarded.  Additional VA treatment records 
were received, and in May 1997 the veteran and his attorney 
were provided a Statement of the Case (SOC) that explained a 
rating higher than 30 percent was not warranted, as the 
evidence did not support a finding that the veteran suffered 
a loss of use of his left foot as required for a 40 percent 
rating, and the 100 percent rating requested by the veteran's 
attorney was not available under VA's Rating Schedule.  The 
SOC also explained that TDIU was not appropriate under the 
facts of this case, nor was an effective date one year 
earlier than the date the 100 percent hospitalization and 
convalescent rating was effective.  The veteran submitted a 
substantive appeal in June 1997 in which he asserted he 
disagreed with all denials of benefits to which he may be 
entitled, including those not specifically identified but 
that should have been reasonably inferred by VA.  The appeal 
was transferred to the Board, which issued a decision in 
August 1998 denying service connection for right foot and 
ankle disabilities, and remanded the issues identified on the 
front page of this document as well as the claims seeking 
service connection for depression and TDIU.  The Board noted 
remand was required to permit VA to obtain additional 
treatment records, to obtain records from the Social Security 
Administration (SSA) and then to afford the veteran the 
opportunity for a VA examination.  

On remand the RO asked the veteran to identify all 
careproviders who have treated him since January 1995; he 
indicated that he only received treatment from VA.  In 
November 1996 the veteran complained of an unstable walking 
pattern that caused him to trip.  It was noted that he walked 
with a cane, and had an antalgic gait.  He was prescribed a 
rocker bottom shoe.  In March 1997 the veteran sought 
treatment, reporting he was walking better, almost able to 
walk without his cane, and asked for more pool therapy, which 
he indicated helped him.  He was prescribed a rocker bottom 
shoe and pool therapy.  In April 1997 the veteran complained 
of left foot numbness and pain, and problems with his 
orthotics.  His toenails were cut, he was prescribed pool 
therapy and medications, and was provided the opportunity to 
receive new orthotics.  A March 1998 record from the Chief of 
VA's Occupational Therapy service in Albuquerque refers to 
the fact that the veteran was using a manual wheelchair, and 
had been denied his request for an electric scooter because 
of his "complete ability to ambulate."  

In response to a request that the SSA provide copies of all 
medical records regarding the veteran the RO received only 
the document notifying the veteran of the SSA's July 1995 
determination that the veteran was found, effective in March 
1992, unable to perform even sedentary work on a sustained 
basis based on the severity of his cataracts, right foot and 
ankle pain and loss of mobility.  No mention is made of a 
left foot and ankle problem, for which the veteran underwent 
triple arthrodesis surgery on the date the SSA decision was 
issued.  The SSA decision identifies several exhibits that 
include medical records, but did not provide copies of all of 
them.  In light of the fact that the disabilities addressed 
by the SSA decision do not include the disabilities at issue 
in this claim, there is no indication the medical records 
identified in the SSA decision would be relevant to the 
matters currently before the Board.  The Board is cognizant 
of its obligation to review a complete record and to give all 
the evidence appropriate consideration and weight.  Baker v. 
West, 11 Vet. App. 163 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  However, in light of the fact that there is 
no reason to believe the exhibits addressing disabilities 
other than those at issue here would be relevant to this 
appeal, additional action is not required at this time to 
obtain copies of the exhibits to that SSA decision.  

The report of a VA compensation and pension examination 
conducted in December 1998 following a review of the 
veteran's claims folder and medical record noted the 
veteran's complaints of chronic, severe and often 
excruciating left foot pain.  He walked with a severe limp.  
The examiner noted the scars on his foot.  Marked tenderness 
was noted on palpation in all areas of the dorsal aspect of 
the foot.  Range of motion of the foot was 0 degrees 
dorsiflexion, 15 degrees plantar flexion, 0 degrees inversion 
and 0 degrees eversion.  X-rays taken in November 1998 were 
interpreted to show subtalar fusion, talonavicular fusion, 
failed fusion of the calcaneocuboid joint, advanced 
degenerative arthritic changes involving the navicular 
cuneiform joints, a metallic screw was noted to traverse the 
subtalar joint, and that metallic staples bridged the 
talonavicular and calcaneocuboid joints.  The record was then 
reviewed by an orthopedist, who opined that the 
calcaneocuboid joint was also fused.  Treatment options 
include activity modification, orthosis, oral analgesics and 
further surgical treatment, including refusion, oblation, 
etc.  The examiner added that the veteran's orthopedic 
condition as it exists presently would restrict him to 
sedentary employment, but does not act in and of itself in 
prevent him from gainful employment.  His rationale for that 
opinion was that the condition does not prevent sitting for 
working periods, and because walking aids are available for 
mobility assistance.  He also suggested that further 
treatments maybe considered by the veteran for symptom 
mitigation.  In a rating decision dated in June 1999, the 
veteran's claim for an increased rating for his left foot and 
ankle disabilities was denied.  However, service connection 
was granted for a psychiatric disability; that disability was 
rated 50 percent disabling.  When that disability was 
considered in combination with the veteran's left foot and 
ankle disabilities, the combined rating was 70 percent and 
the RO granted the TDIU claim under 38 C.F.R. § 4.16(a), 
effective August 30, 1996.  

The veteran and his attorney were informed of that decision, 
and were provided a Supplemental Statement of the Case 
addressing the increased rating and earlier effective date 
claims regarding the left foot and ankle disabilities in 
which it was explained that the evidence did not support a 
finding that the veteran suffers loss of use of the foot, and 
that the claim for retroactive benefits remained denied 
because the claim for an increased rating remained denied.  
The veteran's attorney withdrew his representation of the 
veteran.  

Applicable Laws and Regulations
VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize the actually 
painful, unstable, or malaligned joints due to healed injury 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examinations on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  As regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Some factors considered 
include pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under Diagnostic Code 5284, foot injuries not otherwise 
addressed in the Rating Schedule are rated 30 percent when 
the resulting impairment is characterized as severe, 20 
percent when the impairment is moderately severe, and 10 
percent when the impairment is moderate.  The Note to that 
Diagnostic Code adds that actual loss of use of the foot is 
rated 40 percent disabling.  The only other Diagnostic Codes 
used for rating impairment of the foot that also provide a 
disability rating higher than 40 percent are Diagnostic Code 
5283, where the criteria provide a 40 percent rating when 
there is actual loss of use of the foot due to malunion or 
nonunion of tarsal or metatarsal bones; Diagnostic Code 5276, 
where the criteria for rating bilateral, pronounced, acquired 
flatfoot provide a 50 percent rating; and Diagnostic Code 
5278, where the criteria provide a 50 percent rating for 
bilateral, marked claw foot.  

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The basis for a decision to rate a disability 
under one particular code and not others must be articulated. 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 


Analysis
Entitlement to an evaluation in excess of 30 percent for 
residuals of left foot and ankle disability

The veteran asserts his left foot and ankle disability should 
be assigned a higher disability evaluation.  The Board notes 
that the current 30 percent rating was assigned in an April 
1996 rating decision; that rating was first ascertained to be 
effective October 1, 1995, following expiration of the 
temporary total disability rating that was assigned effective 
July 27, 1995.  The temporary total rating, assigned because 
the veteran required hospitalization to treat the service-
connected disability, was subsequently extended to December 
1, 1995, in an August 1996 rating decision to provide for a 
period of convalescence following that hospitalization.  
Beginning effective December 1, 1995, the veteran's 
disability evaluation for his left foot and ankle disability 
was 30 percent.  

As set out above, the law provides that a rating of 40 
percent is warranted when the veteran suffers symptoms 
comparable with the actual loss of use of his foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The medical 
evidence set out in detail above shows the veteran suffers 
very limited motion of the ankle, and that it and the foot 
are painful every day.  However, the evidence also shows that 
he is able to use it.  Accordingly, the record does not 
support a finding that a 40 percent disability rating is 
warranted under Diagnostic Code 5284.  The Board acknowledges 
its duty to consider the provisions of 38 C.F.R. §§ 4.40 and 
4.45 where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, while the Board acknowledges 
the veteran's subjective complaints of pain in his left ankle 
and foot, the record indicates that functional impairment due 
to pain has already been considered by the RO in granting the 
presently assigned evaluations.  Further consideration of the 
veteran's complaints in this regard, without pathological 
findings of additional functional impairment that would 
basically amount to loss of use of the foot, would therefore 
be duplicative.  After thorough consideration of the 
evidence, the Board finds that the record does not support a 
finding that the disability picture attributable to the 
veteran's service-connected left ankle and foot disability 
could accurately be described as a loss of use of the foot, 
so a rating of more than 30 percent is not warranted under 
the criteria for Diagnostic Code 5284.  

The Board has also considered whether a higher rating is 
warranted under some other Diagnostic Code.  In that regard 
the Board has considered Diagnostic Code 5283, malunion or 
nonunion of the tarsal or metatarsal bone, which also 
provides a 40 percent rating for loss of use of the foot.  
For the same reasons a 40 percent rating is not warranted 
under Diagnostic Code 5284, a 40 percent rating is also not 
warranted under Diagnostic Code 5283.  

The Board has also considered a higher rating under 
Diagnostic Codes 5276 and 5278, which each provide 50 percent 
ratings.  However, the evidence in this case does not reflect 
that the veteran suffers from symptoms comparable with a 
service-connected bilateral condition, as the Board denied 
service connection for a right foot and ankle disability in 
August 1998.  Therefore, a 50 percent rating under either 
Diagnostic Code 5276 or Diagnostic Code 5278 is not 
appropriate in this case.  

The Board has also considered the possibility that an 
increased rating might be warranted by applying the criteria 
found in 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, as the recent medical record reports 
evidence of degenerative changes in the joint.  The 
regulations provide, however, that evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  In this 
case, as discussed above the evidence does establish the 
veteran has severe limitation of motion, and that impaired 
limitation of motion has already been assigned a 30 percent 
rating under the appropriate diagnostic code, 5284.  The only 
available higher rating under that diagnostic code requires 
symptoms comparable with loss of use of the foot, and the 
evidence does not suggest the veteran suffers that 
manifestation.  Under the facts of this case, a separate 
rating of the disability under DC 5003 is not warranted.  

Extraschedular consideration under 38 C.F.R. § 3.321(b) has 
been addressed by the RO, which concluded that nothing in the 
record suggested that the veteran's left foot and ankle 
disability caused excessive absence from work, frequent 
periods of hospitalization, or that the left ankle and foot 
disability is otherwise so unusual or exceptional as to 
preclude the assignment of a disability rating under VA's 
Rating Schedule.  The Board notes that the record shows that 
in July 1995 he was found by SSA to have been unable to work 
since March 1992 due to disabilities other than those at 
issue here.  The Board also notes that, effective August 30, 
1996, the RO awarded the veteran TDIU based on his left ankle 
and foot and psychiatric disabilities, in combination, under 
38 C.F.R. § 4.16(a).  That grant was effective in August 1996 
because that is the date the grant of service connection for 
the psychiatric disability was made effective and rated 50 
percent disabling, and the rating decision dated in June 1999 
makes it clear that the award of TDIU was based on 
consideration of both disabilities, and not on the left ankle 
and foot disabilities alone.  Based on the foregoing, the 
Board finds that the evidence does not reveal that the 
veteran's service-connected disabilities have resulted in 
frequent hospitalization or such a significant deterioration 
of health and impairment of vocational function beyond that 
contemplated by the currently assigned schedular ratings.  
Accordingly, the Board does not find that additional action 
is warranted under 38 C.F.R. § 3.321(b)(1).  


Entitlement to an Effective Date Earlier than October 1, 
1995, for the
30 percent rating for the Veteran's Service-connected 
Residuals, 
Left Foot and Ankle Disorders.

The law regarding the assignment of effective dates for 
claims seeking increased ratings is clear:  under 38 U.S.C.A. 
§ 5110(b) and 38 C.F.R. § 3.400(o)(2), the effective date of 
an award based on a claim for increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date for the increase is the date of receipt of the 
claim.  

In this case, the date the claim for an increased rating was 
received was September 22, 1995.  On that date the RO 
received a VA Form 21-4138, Statement in Support of Claim, 
dated in September 1995, and a memorandum from Disabled 
American Veterans indicating the veteran's desire for an 
increased rating, together with additional documents that 
included a letter dated in August 1995 from a VA physician 
who reported the veteran had undergone foot surgery in July 
1995.  

The earliest date as of which it is factually ascertainable 
that an increase in disability had occurred is April 3, 1995.  
On that date, VA medical records reflect that the veteran 
reported that he had had pain in the left ankle since 1986, 
that the pain was not resolving even after injections.  The 
examiner's observed evidence of pain that was severe with 
palpation and range of motion of the left ankle, primarily at 
the dorsal and posterior talus region.  Pain was present with 
inversion and eversion of the ankle.  X-rays revealed 
exostosis dorsal left talus.  As explained above, the 
appropriate disability rating for the veteran's service-
connected left foot and ankle disability is 30 percent, as 
the evidence establishes the presence of impairment that 
could most accurately described as severe impairment, but not 
actual loss of use of the foot.  The evidence that first 
reflected that level of impairment is found in the April 3, 
1995, VA treatment record.  The claim for an increased rating 
was received within one year from the date of that April 1995 
medical record.  

Based on the foregoing, under 38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(o)(2), the correct effective date for the 
30 percent rating is April 3, 1995.  


ORDER

1.  A disability rating of more than 30 percent for the 
veteran's service-connected left ankle and foot disorders is 
not warranted.  

2.  An effective date of April 3, 1995, for the award of 30 
percent for the veteran's service-connected residuals of a 
left ankle and foot disorders is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

